                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                 5:17-cv-00182-KDB
                             (5:16-cr-00008-KDB-DSC-6)

JERIMY JAMES SANTIAGO,              )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )
                                    )                       ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
____________________________________)

       THIS MATTER is before the Court on Petitioner’s Pro Se Motion Under 28 U.S.C. §

2255 to Vacate, Set Aside or Correct Sentence. [Doc. 1].

       On April 14, 2016, Petitioner Jerimy James Santiago (“Petitioner”) pleaded guilty to one

count of conspiracy to distribute and to possess with intent to distribute methamphetamine in

violation of 21 U.S.C. §§ 841(a)(1) and 846. [Criminal Case No. 5:16-cr-00008-KDB-DSC

(“CR”), Doc. 94: Acceptance and Entry of Guilty Plea; CR Doc. 178: Judgment]. Petitioner was

sentenced to a term of imprisonment of 60 months. [CR Doc. 178 at 2].

       On October 10, 2017, Petitioner filed the instant petition seeking relief from his sentence

under 28 U.S.C. § 2255. [See Doc. 1]. In his motion, Petitioner raised two grounds for relief, but

indicated that he would file a brief with supporting facts when ordered to do so by the Court. [Id.

at 4]. The next day, the Court ordered Petitioner to file such brief within 21 days of the Court’s

Order. The Court advised Petitioner that if he did not submit a brief, his motion would be reviewed

in its current form. [Doc. 2 at 1]. Petitioner has not filed a brief. On May 15, 2020, Petitioner

was released from custody.




          Case 5:17-cv-00182-KDB Document 3 Filed 01/28/21 Page 1 of 2
       The Court will, therefore, dismiss the petition as moot. Petitioner’s claim, brought in 2017,

that he is entitled to sentencing relief no longer presents a live case or controversy for this Court’s

review. See U.S. Const. Art. III, § 2; Arizonians for Official English v. Arizona, 520 U.S. 43, 67

(1997) (“To qualify as a case fit for federal-court adjudication, an actual controversy must be extant

at all stages of review, not merely at the time the complaint is filed.”) (internal quotation marks

and citation omitted).

       As such, because Petitioner’s claim for sentencing relief is moot, the Court will deny his

petition and dismiss this action.

       IT IS THEREFORE ORDERED that:

       1.       Petitioners Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

                Sentence [Doc. 1] is DENIED as moot and DISMISSED.

       2.       The Clerk of Court is respectfully instructed to terminate this action.

 Signed: January 28, 2021




                                                  2

            Case 5:17-cv-00182-KDB Document 3 Filed 01/28/21 Page 2 of 2
